DETAILED ACTION

1.	The RCE filed on April 28, 2021 has been considered.  However, the amended claims are ineffective to overcome the previous prior arts based on the modified Rejection as follow.  
Claims 1 and 3-23 are pending.
	
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 20 is objected to because of the following informalities:
	The use of alternative expression “and/or” renders the claimed limitation unclear because the expression on either side of the “and/or” is not considered equivalent and cause uncertainty with respect to the scope of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.

c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
			
6.	Claims 1 and 3-23 are rejected under 35 U.S.C. 103 as being unpatentable over McConahay (US 2011/0191008 A1) in view of Burns (US 2015/0101926 A1).
Regarding claim 1, notes Figures 1 and 2, McConahay describes an HHO gas second fuel system for an internal combustion engine [Fig. 1 and pars. 0005-0006], comprising: a pressure-resistant container [housing unit (230)] comprising: an electrolysis cell [fuel cell unit (220)] configured to generate an HHO gas second fuel [second fuel] from an electrolyte solution contained therein [par. 0034]; and a multi-point gas distribution system [Figs. 1 and 5A shows injectors (124) of the injection system (120)] comprising: a controller [injection controller (122)] and a plurality of control valves [multiple impedance injectors (124) that regulate flow of hydrogen gas to engine (150); Figs. 1 and 5A and par. 0057] to distribute the generated HHO gas second fuel via the plurality control valves (124) at multiple locations [Figure 5A shows the hydrogen gas is injected by the plurality of injectors (124)] about [anywhere] the internal combustion engine [engine (150)], wherein the multi-point gas distribution system is configured to distribute 0.08-0.75 liters of the generated HHO gas second fuel per minute per liter of engine displacement; it would have been obvious to one of ordinary skilled in this art to have distributed a desired amount of second fuel via the injectors (124) to the engine (150) [notes that par. 0026 described “the injection control system (120) is programmed for each specific engine to optimize the amount of hydrogen gas injected into engine (150) to increase emission reduction and reduce fuel economy”, and par. 0057 further described “the injection control system (120) may be programmable for each specific engine to calculate and deliver the desired amount of hydrogen gas to engine to reduce emissions and increase fuel efficiency”; since the amount of hydrogen gas delivered by injectors (124) can be varied, they would have been considered to be obvious to one of ordinary skill in the art to have distributed about 0.08-0.75 liters of HHO gas second fuel per minute per liter of engine displacement, See also MPEP 2144.04. IV.A.],
wherein the pressure-resistant container (230) further comprises: (a) a first defined space [inner space of fuel cell unit (220)] for the electrolyte solution and a plurality of electrolysis plates [pars. 0004-0005 describes the electrolysis cell has a cylindrical shaped case of polyvinyl chloride and an electrode assembly having a series of bipolar electrode plates between an anode and a cathode, held together by polypropylene bolts and nuts]; and (b) a second defined space [space between fuel cell unit (220) and housing unit (230)], between the first defined space and the multi-point distribution system, for a volume of the HHO gas second fuel [par. 0005 describes this conventional hydrogen generating system includes an electrolysis cell for generating hydrogen and oxygen gases by electrolysis of an aqueous solution, a power source for providing electrical power to the electrolysis cell, and an outlet flow means for introducing the generated gases into the intake manifold system of an internal combustion engine].
McConahay meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to the ratio between the first defined space to the second defined space; and the at least one opening between the first and the second defined spaces that enables both electrolyte and HHO gas to pass.
Burns teaches the pressure-resistant container [Figure 1 describes an electrolytic cell (10)] further comprises: a first defined space [lower portion (60) having a lower chamber (14)] for the electrolyte solution, a plurality of electrolysis plates [electrode plates (62, 64)]; and a second defined space [upper portion (20) having an upper chamber (12)], between the first defined space (60) and the multi-point distribution system, for a volume of the HHO gas second fuel [par. 0033 described the upper portion (20) is further arranged to comprise a gas trap (26) for collecting electrolysis gases]; and notes Figures 1 and 4, Burns invention clearly discloses at least one opening [passage and/or flow paths (16, 18 and 19)] between the first via the center plate (40)] that enables both electrolyte and HHO gas to pass.
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Burns would have been recognized in the pertinent art of McConahay.  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have utilized the structural configuration of a pressure-resistant container of McConahay which includes a first, second defined spaces and a plurality of electrolysis plates disposed there-between and there is at least one opening between the first and the second defined spaces that enables both electrolyte and HHO gas to pass as taught by Burns for the purpose of modifying the pressure-resistant container as described.
Furthermore, from the at least Figure 1, Burns invention clearly shows the volume of the second defined space [which appear on the right side of upper portion (20)] to be at least 35% up to equal the volume of the first defined space (14).  As such, the disclosure of Burns would have been considered to inherently possess the claimed features as of the ratio of the volume is defined between the first and second spaces.  
	Therefore, it would have been obvious to one of ordinary skill in the art to have determined an optimal ratio of the volume of the second defined space with respect to the volume of the first defined space on the basis that the ratio of the volumes permitted optimization of the amount of oxygen-hydrogen gas mixture which could be generated without adding water [the specific volume of water produced a specific amount of oxygen-hydrogen gas mixture] against the amount of oxygen-hydrogen gas mixture which could be stored at any instantaneous moment [the volume of the second defined space].  Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See also MPEP 2144.04. IV.A.
the injection controller (122) controls the on-time of the injectors (124) to inject a specified amount of hydrogen gas to engine (150); pars. 0026, 0057, 0061; McConahay].  Notes that Burns invention also mentions the electrolysis gas is supplying to the injector of the internal combustion engine [para. 0033].
Regarding claim 4, notes Figure 5A, McConahay further describes one control valve is proximate a combustion chamber inlet of the internal combustion engine (150).  Notes that Burns invention also mentions the electrolysis gas is supplying to the injector of the internal combustion engine [para. 0033].
Regarding claim 5, notes pars. 0020 and 0026, McConahay further describes the combustion chamber inlet is an air intake orifice; further see para. 0033 of Burns invention.
Regarding claim 6, see Figure 1 and 5A of McConahay.
Regarding claim 7, notes Figure 5A, McConahay further describes wherein the outlet is defined by a lance, the lance connected to one of the plurality of control valves [par. 0026 discloses the hydrogen gas passed through the induction line (123) to an injection control system (120); and Fig. 5A shows induction line (123) is in connection with injectors (124) via a tube which would be considered to be known as a lance].
Regarding claim 8, see discussion in claim 1 [Figure 1 and 5A, McConahay].
Regarding claim 9, see Figures 1 and 5A, McConahay.
Regarding claim 10, see Figure 5A, McConahay.
Regarding claims 11 and 12, the method as claimed would be inherent during the normal use and operation of the system as being claim in claim 1.
Regarding claim 13, as discussed in claims 1 and 11, notes par. 0034, McConahay discloses the maintaining of the pressure in the fuel cell unit (120) between 20-100 psi.
Regarding claim 14, see Figures 1 and 5A, McConahay.

Regarding claims 16-18, see pars. 0003, 0018, 0019, 0021 and 0026, McConahay.
Regarding claim 19, see discussion in claim 1.
Regarding claim 20, see discussion in claim 3.
Regarding claim 21, see discussion in claim 13 and further see para. 0019 which discloses the moving parts which would have been well-known to be included the turbo-charger.
Regarding claims 22 and 23, see par. 0019, McConahay.

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  SEE MPEP 2141.02 [R-07.2015] VI.  
PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., AS WHOLE, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMED INVENTION.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.

Response to Arguments
7.	Applicant's arguments, which includes the amended claims 1 and 11, filed on March 1, 2021 have been fully considered but they are not persuasive in view of the previous prior arts.
	Claims 1 and 11 have been amended which added limitations to modify the structural configuration of pressure-resistant container such as “there is at least one opening between the page 1 of Argument/Remarks].
Upon the reconsideration, the examiner has pointed out the added limitation which teaching and/or mentioning in Burns Invention in order to cover the added limitations.  
Therefore, Claims 1 and 3-23 continue to be rejected as set forth above.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/J.H.H./
May 14, 2021
/Johnny H. Hoang/
Examiner, Art Unit 3747


   
                                                                                                                                                                                                    /JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        May 16, 2021